Exhibit 23 KPMG LLP One Financial Plaza Hartford, CT 06103-4103 We consent to incorporation by reference in the registration statements (Nos. 333-116371 and 333-66183) on Form S-8 and (No. 333-127649) on Form S-4 of Kaman Corporation of our report dated March 1, 2007, except for Note 2, which is as of August 2, 2007, with respect to the consolidated balance sheets of Kaman Corporation and subsidiaries as of December 31, 2006 and 2005 and the related consolidated statements of operations, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2006, and the related financial statement schedules, management’s assessment of the effectiveness of internal control over financial reporting as of December 31, 2006 and the effectiveness of internal control over financial reporting as of December 31, 2006, which reports appear in the December 31, 2006 Annual Report on Form 10-K/A of Kaman Corporation. Our report dated March 1, 2007, except for Note 2, which is as of August 2, 2007, contains an explanatory paragraph that states that the Company changed its method of accounting for share-based payments and defined benefit plans as of January 1, 2006 and December 31, 2006, respectively. Our report dated March 1, 2007, except for Note 2, which is as of August 2, 2007, contains an explanatory paragraph that states the Company has restated its 2006, 2005, and 2004 consolidated financial statements. /s/ KPMG LLP Hartford, Connecticut August 2, 2007 KPMG LLP, a U.S. limited liability partnership, is the U.S. member firm of KPMG International, a Swiss cooperative
